Case 3:17-cv-00072-NKM-JCH Document 1002 Filed 08/11/21 Page 1 of 4 Pageid#: 16544




                              UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                   Charlottesville Division


   ELIZABETH SINES, SETH WISPELWEY,
   MARISSA BLAIR, TYLER MAGILL, APRIL
   MUNIZ, HANNAH PEARCE, MARCUS
   MARTIN, NATALIE ROMERO, CHELSEA
   ALVARADO, and JOHN DOE

                         Plaintiffs,

   v.                                                          Civil Action No.: 3:17CV00072

   JASON KESSLER, RICHARD SPENCER,
   CHRISTOPHER CANTWELL, JAMES ALEX
   FIELDS, JR., VANGUARD AMERICA,
   ANDREW ANGLIN, MOONBASE
   HOLDINGS, LLC, ROBERT “AZZMADOR”
   RAY, NATHAN DAMIGO, ELLIOTT
   KLINE a/k/a ELI MOSELEY, IDENTITY
   EVROPA, MATTHEW HEIMBACH, MATTHEW
   PARROTT a/k/a DAVID MATTHEW PARROTT,
   TRADITIONALIST WORKER PARTY,
   MICHAEL HILL, MICHAEL TUBBS, LEAGUE
   OF THE SOUTH, JEFF SCHOEP, NATIONAL
   SOCIALIST MOVEMENT, NATIONALIST
   FRONT, AUGUSTUS SOL INVICTUS,
   FRATERNAL ORDER OF THE ALT-KNIGHTS,
   MICHAEL “ENOCH” PEINOVICH, LOYAL
   WHITE KNIGHTS OF THE KU KLUX KLAN,
   and EAST COAST KNIGHTS OF THE KU KLUX
   KLAN a/k/a EAST COAST KNIGHTS OF THE
   TRUE INVISIBLE EMPIRE,

                         Defendants.

               MOTION TO PERMIT FIELDS’ LIVE ATTENDANCE AT TRIAL

          COMES NOW JAMES ALEX FIELDS, by and through Counsel, hereby moves this

   Court to issue an Order pursuant to 28 USCS §2241(c)5 that he be transported to trial of this case

   beginning on October 25, 2021, for the reasons stated in his accompanying memorandum in

   support thereof.
Case 3:17-cv-00072-NKM-JCH Document 1002 Filed 08/11/21 Page 2 of 4 Pageid#: 16545




                                                        Respectfully submitted,


                                                        JAMES ALEX FIELDS, JR.
                                                        By Counsel


                                                        ________/S/_________________________
                                                        David L. Hauck, Esquire (VSB# 20565)
                                                        David L. Campbell, Esquire (VSB #75960)
                                                        DUANE, HAUCK, GRAVATT & CAMPBELL
                                                        100 West Franklin Street
                                                        Richmond, Virginia 23220
                                                        Telephone: 804-644-7400
                                                        Facsimile: 804-303-8911
                                                        dcampbell@dhdglaw.com
                                                        Counsel for Defendant James A. Fields, Jr.


                                    CERTIFICATE OF SERVICE


           I hereby certify that on __11__th day of August, 2021, I electronically filed the foregoing
   with the Clerk of Court using the CM/ECF system which will send notification of such filing to
   the following:


                                         Robert T. Cahill, Esquire
                                         Cooley, LLP
                                         11951 Freedom Drive, 14th Floor
                                         Reston, Virginia 20190-5656
                                         Counsel for Plaintiff

                                         Roberta A. Kaplan, Esquire
                                         Julie E. Fink, Esquire
                                         Christopher B. Greene
                                         Kaplan & Company, LLP
                                         350 Fifth Avenue, Suite 7110
                                         New York, New York 10118

                                         Karen L. Dunn, Esquire
                                         William A. Isaacson, Esquire
                                         Boies Schiller Flexner LLP
                                         1401 New York Ave, NW
                                         Washington, DC 20005
Case 3:17-cv-00072-NKM-JCH Document 1002 Filed 08/11/21 Page 3 of 4 Pageid#: 16546




                                Philip M. Bowman, Esquire
                                Boies Schiller Flexner LLP
                                575 Lexington Avenue
                                New York, New York 10022

                                Alan Levine, Esquire
                                Cooley LLP
                                1114 Avenue of the Americas, 46th Floor
                                New York, New York 10036

                                David E. Mills, Esquire
                                Cooley LLP
                                1299 Pennsylvania Avenue, NW
                                Suite 700
                                Washington, DC 20004



                                Kenneth D. Bynum, Esquire
                                BYNUM & JENKINS, PLLC
                                1010 Cameron Street
                                Alexandria, VA 22314

                                Pleasant S. Brodnax, III, Esquire
                                1701 Pennsylvania Ave., N.W.
                                Washington, D.C. 20006

                                Bryan Jones, Esquire
                                106 W. South St., Suite 211
                                Charlottesville, VA 22902
                                Counsel for Defendants Michael Hill, Michael Tubbs, and
                                Leagues of the South

                                Elmer Woodard, Esquire
                                5661 US Hwy 29
                                Blairs, VA 24527

                                       and

                                James E. Kolenich, Esquire
                                9435 Waterstone Blvd. #140
                                Cincinnati, OH 45249
                                Counsel for Defendants Schoepp, Nationalist Front,
                                National Socialist Movement, Matthew Parrott, Matthew
Case 3:17-cv-00072-NKM-JCH Document 1002 Filed 08/11/21 Page 4 of 4 Pageid#: 16547




                                    Heimbach, Robert Ray, Traditionalist Worker Party, Elliot
                                    Kline, Jason Kessler, Vanguard America, Nathan Damigo,
                                    Identity Europa, Inc., and Christopher Cantwell


           I further certify that on February 22, 2021, I also served the following non-ECF
   participants, via electronic mail as follows:
   Christopher Cantwell
   Christopher.cantwell@gmail.com

   Robert Azzmador Ray
   azzmador@gmail.com

   Elliott Kline
   Eli.f.mosley@gmail.com

   Vanguard America c/o Dillon Hopper
   Dillon_hopper@protonmail.com

   Matthew Heimbach
   Matthew.w.heimbach@gmail.com

   Richard Spencer
   richardbspencer@gmail.com

                                                  ________/S/_________________________
                                                  David L. Hauck, Esquire (VSB# 20565)
                                                  David L. Campbell, Esquire (VSB #75960)
                                                  DUANE, HAUCK, GRAVATT & CAMPBELL
                                                  100 West Franklin Street
                                                  Richmond, Virginia 23220
                                                  Telephone: 804-644-7400
                                                  Facsimile: 804-303-8911
                                                  dcampbell@dhdglaw.com
                                                  Counsel for Defendant James A. Fields, Jr.
